                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF LOUISIANA
                                   LAFAYETTE DIVISION

In re:                                                   §
                                                         §
ROOSTER PETROLEUM, LLC                                   §   Case No. 17-50708
                                                         §   Chapter 7
         Debtor.
                                                         §
                                                         §
ELIZABETH G. ANDRUS, TRUSTEE,                            §
                                                         §
         Plaintiff,                                      §
                                                         §
                 v.                                      §
                                                             Adversary No. 19-05054
                                                         §
ISLAND OPERATING COMPANY, INC.,                          §
                                                         §
         Defendant.                                      §
                                                         §
                                                     §

                 DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES

         Island Operating Company, Inc. (“Defendant”), by and through its undersigned counsel,

hereby files this Answer and Affirmative Defenses (“Answer”) to the Complaint [Dkt. No. 1] (the

“Complaint”) filed by Elizabeth G. Andrus, as Trustee (the “Trustee” or “Plaintiff”). Defendant

respectfully states as follows:

                      RESPONSES TO ALLEGATIONS IN THE COMPLAINT

                                           Jurisdiction

         1.      Defendant admits the allegations in paragraph 1 of the Complaint.

         2.      Defendant admits the allegations in paragraph 2 of the Complaint.

         3.      Defendant admits the allegations in paragraph 3 of the Complaint.

                                              Venue

         4.      Defendant admits the allegations in paragraph 4 of the Complaint.



                                                 1


   19-05054 - #22 File 11/11/19 Enter 11/11/19 13:20:16 Main Document Pg 1 of 6
                                              Parties

       5.      Defendant admits the allegations in paragraph 5 of the Complaint.

       6.      Defendant admits the allegations in paragraph 6 of the Complaint.

                                       Background Facts

       7.      Defendant admits the allegations in paragraph 7 of the Complaint.

       8.      Defendant admits the allegations in paragraph 8 of the Complaint.

       9.      Defendant admits the allegations in paragraph 9 of the Complaint.

       10.     Defendant admits the allegations in paragraph 10 of the Complaint.

       11.     Defendant admits the allegations in paragraph 11 of the Complaint.

       12.     Paragraph 12 of the Complaint states the relief sought by Plaintiff; thus, no answer

is required. To the extent an answer is required, Defendant denies the allegations.

       13.     Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in paragraph 13 and otherwise denies the same.

       14.     Defendant admits the allegations in paragraph 14 of the Complaint.

       15.     Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in paragraph 15 and otherwise denies the same.

       16.     Defendant admits the allegations in paragraph 16 of the Complaint.

       17.     Defendant admits the allegations in paragraph 17 of the Complaint.

       18.     Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in paragraph 18 and otherwise denies the same.

                         COUNT I – PREFERENTIAL TRANSFER

       19.     Defendant reasserts and realleges the responses contained in the foregoing

paragraphs as though fully restated herein.



                                                2


  19-05054 - #22 File 11/11/19 Enter 11/11/19 13:20:16 Main Document Pg 2 of 6
       20.     Defendant admits the legal statement contained in paragraph 20. Otherwise, to the

extent the paragraph states the relief sought by Plaintiff, no answer is required.

       21.     Defendant denies the allegations contained in Paragraph 21.

       22.     The Complaint lacks a paragraph 22.

       23.     Defendant denies the allegations contained in Paragraph 23.

       24.     Paragraph 24 of the Complaint states the relief sought by Plaintiff; thus, no answer

is required. To the extent an answer is required, Defendant denies the allegations.

         COUNT II – DISALLOWANCE OF CLAIMS UNDER 11 U.S.C. § 520(d)

       25.     Defendant admits the legal statement contained in paragraph 25.

       26.     Paragraph 26 of the Complaint states the relief sought by Plaintiff; thus, no answer

is required. To the extent an answer is required, Defendant denies the allegations.

                                     RELIEF REQUESTED

       27.     Paragraph 27 of the Complaint states the relief sought by Plaintiff; thus, no answer

is required. To the extent an answer is required, Defendant denies the allegations.

       28.     Paragraph 28 of the Complaint states the relief sought by Plaintiff; thus, no answer

is required. To the extent an answer is required, Defendant denies the allegations.

       29.     Paragraph 29 of the Complaint states the relief sought by Plaintiff; thus, no

answer is required. To the extent an answer is required, Defendant denies the allegations.

                                               Prayer

       Subparagraphs (a) through (d) of the Prayer state the relief sought by Plaintiff for which

no answer is required. To the extent an answer is required, Defendant denies the allegations.

                                  AFFIRMATIVE DEFENSES

       Defendant alleges the following affirmative defenses to the causes of action alleged by

Plaintiff in the Complaint. By designating the following as affirmative defenses, Defendant does

                                                  3


  19-05054 - #22 File 11/11/19 Enter 11/11/19 13:20:16 Main Document Pg 3 of 6
not admit any of the allegations in Plaintiff’s claims, or waive or limit any defenses which are or

may be raised by its denials, allegations and averments set forth herein. Defendant has insufficient

knowledge or information upon which it can form a belief as to whether it may have additional, as

yet unknown and unstated, affirmative defenses. Defendant reserves the right to amend its answer

to assert such additional affirmative defenses in the event that discovery indicates that additional

affirmative defenses are appropriate.

                                     1. First Affirmative Defense

       30.     The alleged transfers set forth in the Complaint are not avoidable pursuant to

§ 547(c)(2)(A) of the Bankruptcy Code because the alleged transfers were in payment of debts

incurred in the ordinary course of business and financial affairs of the Debtor and Defendant.

                                    2. Second Affirmative Defense

       31.     The alleged transfers set forth in the Complaint are not avoidable pursuant to

§ 547(c)(2)(B) of the Bankruptcy Code because the alleged transfers were made according to

ordinary business terms pursuant to § 547(c)(2)(B) of the Bankruptcy Code.

                                    3. Third Affirmative Defense

       32.     The alleged transfers set forth in the Complaint are not avoidable pursuant to

§ 547(c)(4) of the Bankruptcy Code because after such alleged transfers the Defendant gave new

value for the benefit of the Debtor not secured by an otherwise unavoidable security interest and

on account of which new value the debtor did not make an otherwise unavoidable transfer to or

for the benefit of such creditor.

                                    4. Fourth Affirmative Defense

       33.     The alleged transfers set forth in the Complaint are not avoidable because the

Defendant maintained rights to perfect oil and gas liens under Sections 362 and 546(b) of the



                                                 4


  19-05054 - #22 File 11/11/19 Enter 11/11/19 13:20:16 Main Document Pg 4 of 6
Bankruptcy Code which would not otherwise have been avoidable, and thus, Defendant did not

obtain from the Debtor any greater interest than it would otherwise have realized pursuant to

Section 547(b)(5) of the Bankruptcy Code.

                                     5. Fifth Affirmative Defense

        34.      The Plaintiff’s claims against the Defendant are barred, in whole or in part, by the

doctrine of unjust enrichment.

                                       Reservation of Rights

        35.      Defendant reserves the right to supplement the foregoing and assert additional

affirmative defenses after discovery of additional information concerning the matters set forth in

the Complaint.

        36.      Defendant further reserves its right to move to withdraw the reference to the United

States Bankruptcy Court for the Western District of Louisiana.

                                           Jury Demand

        37.      Pursuant to Rule 38 of the Federal Rules of Civil Procedure, as applicable through

Rule 9015 of the Federal Rules of Bankruptcy Procedures, Defendant hereby demands a jury trial

on all issues so triable.




                                                  5


   19-05054 - #22 File 11/11/19 Enter 11/11/19 13:20:16 Main Document Pg 5 of 6
        WHEREFORE, Defendant, Island Operating Company, prays that this Court enter an

order that Plaintiff take nothing and award Island Operating Company costs and grant any other

relief to which it may be justly entitled.

Dated: November 11, 2019

                                             Respectfully submitted,


LUGENBUHL, WHEATON, PECK,                       /s/ Benjamin W. Kadden
   RANKIN & HUBBARD                          BENJAMIN W. KADDEN (LA #29927)
                                             JAMES W. THURMAN (LA #38494)
                                             601 Poydras Street, Suite 2775
                                             New Orleans, LA 70130
                                             Telephone: (504) 568-1990
                                             Facsimile: (504) 310-9195
                                             Email: bkadden@lawla.com
                                             jthurman@lawla.com

                                             - and -

                                             DIAMOND McCARTHY LLP
                                             Charles M. Rubio
                                             295 Madison Ave., 27 th Fl.
                                             New York, NY 10017
                                             Tel: (212) 430-5400
                                             crubio@diamondmccarthy.com

                                             Counsel to Island Operating Company, Inc.




                                                6


  19-05054 - #22 File 11/11/19 Enter 11/11/19 13:20:16 Main Document Pg 6 of 6
